DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the at least one supplementary air supply duct is directly exposed to an external environment of the motor vehicle” is indefinite. The specification does not describe the limitation nor do the figures show such a limitation in any detail. It is unclear if applicant is claiming a duct which receives air directly from the external environment or if the body of the duct is exposed directly to the external environment. For the purposes of examination, it is assumed that the supplementary air supply duct receives air directly from the external environment of the vehicle (i.e., before the air reaches a heat exchange device).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehlos et al. (US 8,540,043).
	Mehlos et al. disclose an air guide for a motor vehicle, comprising: at least one downstream main duct (see 76, and the structure that directs air toward  the condenser and radiator) disposed in front of a heat exchange device (19, 20) of the motor vehicle; at least one air inlet upstream duct (102, 96) configured to be connected to an air inlet of the motor vehicle, the at least one air inlet upstream duct being connected to the downstream main duct and configured to guide the air from the air inlet towards the heat exchange device; and at least one supplementary air supply duct (78/58) with an inlet (64) connected to the air inlet upstream duct, wherein the at least one supplementary air supply duct is spaced-apart from the air inlet upstream duct on the air guide, the at least one supplementary air supply duct is directly exposed to an external environment of the motor vehicle (inasmuch as the claimed duct), and one of the at least one supplementary air supply duct is disposed to a side of the air inlet upstream duct and discharges in an area different from a discharging area of the downstream main duct (Fig. 3). The at least one supplementary air supply duct receives air from the external environment of the vehicle, before said air reaches a heat exchange device.
Allowable Subject Matter
Claims 1 – 7 and 10 – 13 are allowed.
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Mehlos et al. do not disclose the at least one supplementary air supply duct directly exposed to an external environment of the motor vehicle. As noted above, the limitation is indefinite, as it is unclear which part of the duct is directly exposed to an external environment of the vehicle. Claim 15 recites that the inlet of the supplementary air supply duct is connected to the air inlet upstream duct; therefore the inlet does not face the exterior of the vehicle. The supplementary air supply duct receives air from the air inlet upstream duct within the vehicle, but before said air reaches a heat exchange device, in the same way at the supplementary air supply duct disclosed by Mehlos et al. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Mondays, Tuesdays, and Fridays, 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/Primary Examiner, Art Unit 3618